       Case 2:18-cv-00649-TS-DBP Document 64-1 Filed 05/31/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


MODERN FONT APPLICATIONS LLC,
                                                              Case No. 2:18-cv-00649-TS-DBP
                Plaintiff,
                                                                  [PROPOSED]
        v.                                            ORDER RE: JOINT MOTION TO FURTHER
                                                       STAY FOR SETTLEMENT DISCUSSIONS
ALLEGIANT TRAVEL COMPANY,
                                                                     Judge Ted Stewart
                Defendant(s).                                  Magistrate Judge Dustin B. Pead



                                                    ORDER

        THE COURT, having considered the parties’ Joint Motion to Further Stay for Settlement

Discussions (Dkt. No. __) and related briefing having been filed, and finding good cause,

therefore:

        IT IS HEREBY ORDERED that Plaintiff’s Motion is granted in its entirety. Accordingly,

        (a)     All proceedings and deadlines in this case are stayed for an additional seven (7) days

commencing from the date of this Order to allow the parties to conduct settlement discussions;

        (b)     At the end of seven (7) days, proceedings and deadlines in the case shall resume

unless the parties have filed an additional request for stay or dismissal papers prior to the expiration

of the stay.

        IT IS SO ORDERED

        DATED this ____ day of May, 2019.

                                                                 BY THE COURT:



                                                                 Dustin B. Pead
                                                                 United States Magistrate Judge
